DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office action in response to Applicant’s submission filed on 12/3/2021.  Currently claims 1-15 are pending and claims 1, 14, and 15 are independent. 
	
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-112907, filed on 6/13/2018.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2021, 12/21/2021, 1/4/2022, 3/17/2022 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	

Claim Objections
Claim 12 is objected to because of the following informalities:  The claim includes the language “addition user” and it appears that it should be “additional user.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed toward a “program”, which under broadest reasonable interpretation can be considered software per se (See MPEP 2106.03). Examiner suggests including the language “non-transitory medium containing instruction…” to the claim.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-15, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-13) are directed to a statutory category, namely a system/machine.  Claim 14, while the current written form is not directed toward a statutory category, will be examined as if directed to a statutory category, namely an article of manufacture, for the purposes of compact prosecution.  Claim 15 is directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claims 1, 14, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Mental processes”, or more particularly, “Concepts performed in the human mind (including: evaluation, observation, judgement, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to evaluate different communication styles and make suggestions as to how to improve effective communication between people.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that language coach/communication teacher might perform.  The abstract elements of claims 1, 14, and 15, recite in part “Receive characteristics…Compare characteristics…Output communication advice…”.  Dependent claims 2-8, 10-13 add to the abstract idea the following limitations which recite in part “Compare characteristics…Output advice…Output results of comparison…Determine characteristics of users…Receive characteristics… Determine characteristics…Divide viewpoints…Determine characteristics…Data indicates responses…Data indicates movements…Compare characteristics…Output advice…Generate result…Generate second result…Obtain advice…Obtain second advice…Output advice”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 14, and 15.  
Step 2A (Prong 2):  Independent claims 1, 14, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Computer system…Processing unit…Receiving means…Comparison means…Outputting means…Obtaining means…Determination means…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 8 and 9 add the additional element which recites in part “Correspondence table…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-7, 10-13 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 14, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Computer system…Processing unit…Receiving means…Comparison means…Outputting means…Obtaining means…Determination means…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (evaluate different communication styles and make suggestions as to how to improve effective communication between people) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0134] – “The computer system 100 of the invention is not limited to a specific hardware configuration. The processing unit 120 comprised of an analog circuit instead of a digital circuit is also within the scope of the invention.”  
Dependent claims 8, 9 includes additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 9 includes the additional element which recites in part “Correspondence table…”  These are the same additional elements that are addressed above in claims 1, 14, and 15, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (evaluate different communication styles and make suggestions as to how to improve effective communication between people) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2-7, 10-13 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-15 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam et al. (US 20180232642 A1)
Regarding claims 1, 14, and 15, Lam discloses a computer system for providing an advice on communication (Lam ABS - A cognitive computing system for improve effectiveness of communications among multiple members) , the computer system comprising: 5receiving means for receiving characteristics of a plurality of users (Lam ¶58 - At block 502, for each of the plurality of members, the personality classifier 121 classifies the member into one of a plurality of personalities, based on respective attributes of communications determined by analyzing responses of the member to the set of communications based on the real-time information); comparison means for comparing characteristics of two of the plurality of users with each other (Lam ¶58 - At block 503, for a member, the impact estimator 122 calculates an impact value representing an estimated impact of the respective personalities of the members on an effectiveness of future communications with the member); and outputting means for outputting an advice on 10communication between the two users based on comparison of the characteristics of the two users (Lam ¶58 - At block 504, the recommendation generator 123 provides recommendations for the future communications with the member that mitigate the impact so as to improve the effectiveness of the future communications with the member).10communication between the two users based on comparison of the characteristics of the two users (Lam ¶58 - At block 504, the recommendation generator 123 provides recommendations for the future communications with the member that mitigate the impact so as to improve the effectiveness of the future communications with the member).
Regarding claim 2, Lam discloses the comparison means compares the characteristics of the two users with 15each other (Lam ¶44 - In one embodiment, the impact estimator 122 calculates a respective impact value for each member representing the estimated impact of the personalities of the members to each member in future communications)  with respect to at least four viewpoints (Lam ¶36 - In one embodiment, the personality classifier 121 predefines a plurality of personalities such as extrovert, introvert, aggressive and passive).
Regarding claim 3, Lam discloses each of the at least four viewpoints is further divided into a plurality of items, and the comparison means compares the 20characteristics of the two users with each other with respect to each of the plurality of items (Lam ¶36 - In one embodiment, the personality classifier 121 classifies each member into one of a plurality of personalities, based on the attributes of communications of each member {i.e. items}).  
Regarding claim 6, Lam discloses determination means for determining the characteristics of the plurality of users based on inputted data (Lam ¶58 - At block 501, the personality classifier 121 receives real-time information representing a set of communications among a plurality of members through a plurality of communication media), 35wherein the receiving means receives the - 60 -SHUSAKU YAMAMOTOKAK001characteristics of the plurality of users from the determination means (Lam ¶58 - At block 502, for each of the plurality of members, the personality classifier 121 classifies the member into one of a plurality of personalities, based on respective attributes of communications determined by analyzing responses of the member to the set of communications based on the real-time information).  
Regarding claim 7, Lam discloses the 5determination means determines the characteristics with respect to at least four viewpoints (Lam ¶36 - In one embodiment, the personality classifier 121 predefines a plurality of personalities such as extrovert, introvert, aggressive and passive).
Regarding claim 8, Lam discloses the determination means determines the characteristics using a 10correspondence table associating the inputted data with the at least four viewpoints (Lam ¶36 -  In one embodiment, the training data set includes multiple known or pre-defined attributes of communications that can be used to train the personality classifier 121 to recognize which personality a given input (e.g., emails, instant messages, phone calls, etc. made by a user) best corresponds {i.e. correspondence table} to).
Regarding claim 9, Lam discloses each of the at least four viewpoints is further divided 15into a plurality of items, and the determination means determines the characteristics using a correspondence table associating the inputted data with the plurality of items (Lam ¶36 -  In one embodiment, the training data set includes multiple known or pre-defined attributes of communications that can be used to train the personality classifier 121 to recognize which personality a given input (e.g., emails, instant messages, phone calls, etc. made by a user) best corresponds {i.e. correspondence table} to).
Regarding claim 10, Lam discloses the inputted data is data indicating responses to a question to the plurality of users (Lam ABS - For each of the plurality of members, the cognitive computing system classifies the member into one of a plurality of personalities, based on respective attributes of communications determined by analyzing responses of the member to the communications based on the real-time information).  
Regarding claim 12, Lam discloses the comparison means compares a characteristic of an addition user among the plurality of users and the characteristics of the two 30users with each other, and the outputting means outputs an advice on communication between the two users and the additional user based on the comparison of the characteristics of the two users with the characteristic of the additional user (Lam ¶56 - In another example, if the group introduces multiple new members with extrovert personality, the recommendation generator 123 can provide updated recommendations to use more direct communications such as teleconferences when communicating with those new member).
Regarding claim 13, Lam discloses first comparison means for generating a first result of 5comparison by comparing characteristics of the two users with each other for each of characteristic of desire and characteristic of intracranial transmitter; and second comparison means for generating a second result of comparison by comparing characteristics of the two users 10with each other for each of characteristic of preference and characteristics of how a user feels stress, wherein the computer system further comprises: first obtaining means for obtaining a first advice on what the two users should be cognizant of for each user to 15become a positive contributor based on the first result of comparison; and second obtaining means for obtaining a second advice on what the two users should be cognizant of to minimize stress based on the second result of comparison, 20wherein the outputting means outputs an advice including the first advice and the second advice as an advice on communication between the two users (Lam ¶50 - In one embodiment, the impact estimator 122 sends the calculated impact value to a recommendation generator 123 in the cognitive engine 104. The recommendation generator 123 provides recommendations for future communications among the plurality of members that mitigate the impact of personalities so as to improve the effectiveness of the future communications in the project. For example, the impact estimator 122 sends the calculated impact value “negative” for an introvert member A to the recommendation generator 123. The introvert member A prefers indirect communications and needs enough time to consider and express his thoughts and ideas. The recommendation generator 123 provides recommendations that other members communicate with the introvert member A using emails instead of conducting teleconferences and/or delay the communications asking for thoughts and ideas of the introvert member A for a time period, e.g., two days. In another example, the recommendation generator 123 provides recommendations that unaggressive words/phrases should be used when communicating with a passive member).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20180232642 A1) in view of Sonoda (JP 2007272374 A)
Regarding claim 4, Lam discloses a computer system for providing an advice on communication (Lam ABS - A cognitive computing system for improve effectiveness of communications among multiple members).
Lam lacks the outputting means at least outputs an advice associated with an item 25with the greatest difference between the two users among the plurality of items.
Sonoda, from the same field of endeavor, teaches the outputting means at least outputs an advice associated with an item 25with the greatest difference between the two users among the plurality of items (Sonoda - Further, it is preferable that the index is calculated for each period of each phase of the group activity, and the index calculated for each period is displayed in coordinates. In this case, typical index values for each period may be displayed together for comparison. Further, the difference between the calculated index and the typical index may be calculated for each phase or the whole using, for example, the distance, and the display may be performed when the difference is large).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the communication effectiveness methodology/system of Lam by including the communication analysis techniques of Sonoda because Sonoda discloses “precisely analyze communication, and its style (Sonoda ABS)”.   Additionally, Lam further details “classifying the member into one of a plurality of personalities, based on respective attributes of communications determined by analyzing responses of the member to the set of communications based on the real-time information (Lam ¶3)” so it would be obvious to consider including the additional communication analysis techniques that Sonoda discloses because they add additional analysis approaches and techniques to the analysis performed by Lam.
Regarding claim 5, Lam discloses a computer system for providing an advice on communication (Lam ABS - A cognitive computing system for improve effectiveness of communications among multiple members).
Lam lacks outputting means diagrammatically outputs a result of comparison by 30the comparison means.
Sonoda, from the same field of endeavor, teaches the outputting means diagrammatically outputs a result of comparison by 30the comparison means (Sonoda Fig. 24).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the communication effectiveness methodology/system of Lam by including the communication analysis techniques of Sonoda because Sonoda discloses “precisely analyze communication, and its style (Sonoda ABS)”.   Additionally, Lam further details “classifying the member into one of a plurality of personalities, based on respective attributes of communications determined by analyzing responses of the member to the set of communications based on the real-time information (Lam ¶3)” so it would be obvious to consider including the additional communication analysis techniques that Sonoda discloses because they add additional analysis approaches and techniques to the analysis performed by Lam.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20180232642 A1) in view of Anderson et al. (US 20160164813 A1)
Regarding claim 11, Lam discloses a computer system for providing an advice on communication (Lam ABS - A cognitive computing system for improve effectiveness of communications among multiple members).
Lam lacks the inputted data is data indicating movements of the plurality of users.
Anderson, from the same field of endeavor, teaches the inputted 25data is data indicating movements of the plurality of users (Anderson ¶32 - In an embodiment, the sensor information is obtained from an image recognition sensor. For example, the image recognition sensor may capture a person's face to determine emotional response to a topic (e.g., disgust or happiness), which may be used to queue the user to change a topic or avoid later discussion on the topic)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the communication effectiveness methodology/system of Lam by including the conversation techniques of Anderson because Anderson discloses “Conversational assistance may help preserve social and professional relationships (Anderson ¶2)”.   Additionally, Lam further details “The present disclosure relates to improving effectiveness of communications (Lam ¶1)” so it would be obvious to consider including the additional conversation techniques that Anderson discloses because it would add to and improve the communication effectiveness techniques disclosed by Lam.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grady Smith et al. (US 20170236081 A1)
Vaughan (US 20160189562 A1)
and
Authors, et al. “Peer-to-Peer communications using Neuro Linguistic Programming styles.” IP.com Number: IPCOM000137072D. IP.com Electronic Publication Date: June 07, 2006 [online], [retrieved on 2022-09-23]. Retrieved from the Internet <https://priorart.ip.com/IPCOM/000137072>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624